DETAILED ACTION
This office action is in response to the amendment filed on June 6, 2022. Claims 1-10 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 9-14, filed June 6, 2022, with respect to amended claim1 have been fully considered and are persuasive.  The previous rejection has been overcome and is hereby withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a first inclination angle being formed by the block face and a first force bearing face of a fastener, a second inclination angle is formed by the outer retaining face and the first force bearing face of the fastener, the second inclination angle being smaller than the first inclination angle and the block face and the first force bearing face of the fastener form a block effect with the retaining portion, so as to prevent the retaining portion from detaching with respect to the block portion (as in claim 1), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sparling (4967612) discloses a flare nut wrench having a claw (I’)
that is pivotally attached (at 18) to a head (19) such that it forms a seal when in a closed
position (Figure 1), but lacks, a first inclination angle being formed by the block face and a first force bearing face of a fastener, a second inclination angle is formed by the outer retaining face and the first force bearing face of the fastener, the second inclination angle being smaller than the first inclination angle and the block face and the first force bearing face of the fastener form a block effect with the retaining portion, so as to prevent the retaining portion from detaching with respect to the block portion.
Putney et al. (6988430) disclose a wrench having a flexible ring (30)
pivotally attached and spaced from a head (50) by a distance of (D, Figures 1-11), but lacks, a first inclination angle being formed by the block face and a first force bearing face of a fastener, a second inclination angle is formed by the outer retaining face and the first force bearing face of the fastener, the second inclination angle being smaller than the first inclination angle and the block face and the first force bearing face of the fastener form a block effect with the retaining portion, so as to prevent the retaining portion from detaching with respect to the block portion.
Pearson (6799492) discloses a ratchet wrench having a claw (70) pivotally attached (at 72) to a head (50) and is resiliently biased by spring (72, Figures 1-7). Hsu
(2018/0117741) discloses an open-ended wrench (Figure 1) having a claw (20) pivotally
attach to a head (12) and includes a retaining portion (14) and an elastic device (30)
located between the claw and the head (Figure 2) and lacks, a first inclination angle being formed by the block face and a first force bearing face of a fastener, a second inclination angle is formed by the outer retaining face and the first force bearing face of the fastener, the second inclination angle being smaller than the first inclination angle and the block face and the first force bearing face of the fastener form a block effect with the retaining portion, so as to prevent the retaining portion from detaching with respect to the block portion.
Yang et al. (9884409) disclose a quick reciprocating wrench, comprising: a main body (10) comprising a concavely- shaped first jaw opening (above 12), the first jaw opening comprising a pivot end (31 on one side and a block portion (15) on another side in opposite to the pivot end (Figure 5), a claw (40) comprising has a concavely-shaped second jaw opening (above 42), the second jaw opening comprising a pivotal combination portion (82) on one side and a retaining portion (44) on another side in opposite to the pivotal combination portion (Figure 5), the pivotal combination portion of the claw being pivotally connected with the pivot end of the main body along a pivot center (82), such that the claw and the main body pivotally move with respect to each other (Figure 5), and an elastic device (50) disposed between the main body and the claw (Figure 5), when the wrench is not engaged with a fastener, the first jaw opening of the main body and the second jaw opening of the claw form a sealing status (Figure 5), and when the wrench is engaged with the fastener, the fastener is placed in the first jaw opening and the second jaw opening (see Figure 5), but lacks, a first inclination angle being formed by the block face and a first force bearing face of a fastener, a second inclination angle is formed by the outer retaining face and the first force bearing face of the fastener, the second inclination angle being smaller than the first inclination angle and the block face and the first force bearing face of the fastener form a block effect with the retaining portion, so as to prevent the retaining portion from detaching with respect to the block portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723